NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      JAYSON DICKINSON, Petitioner.

                         No. 1 CA-CR 20-0127 PRPC
                             FILED 02-04-2021


     Petition for Review from the Superior Court in Navajo County
                            No. CR2019-247
                  The Honorable Ralph E. Hatch, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Michael R. Shumway
Counsel for Respondent

Jayson Dickinson, Safford
Petitioner
                           STATE v. DICKINSON
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma, Judge Jennifer B. Campbell and Judge
David D. Weinzweig delivered the decision of the Court.



PER CURIAM:

¶1          Petitioner Jayson Dickinson petitions this court for review
from the dismissal of his petition for post-conviction relief. We grant
review and deny relief.

¶2            Dickinson pled guilty to burglary in the third degree and theft
of means of transportation with a stipulation to probation. If Dickinson
failed to appear for sentencing, the plea agreement permitted the court to
impose any lawful sentence not exceeding the maximum term of
imprisonment. Dickinson did not personally appear for sentencing in July
2019, though he appeared telephonically. The court reset sentencing and
rejected the stipulations in the plea agreement. The court sentenced
Dickinson to concurrent sentences of imprisonment, the longest being 3.5
years. Not long after, the court vacated Dickinson’s sentence and
resentenced him to 2.5 years for burglary in the third degree followed by 3
years of intensive probation for theft of means of transportation.

¶3            Dickinson timely petitioned the superior court for post-
conviction relief of-right in propria persona after his counsel found no
colorable claims for relief. The court summarily dismissed the petition.
Dickinson seeks review. We will not disturb the ruling unless the court
clearly abused its discretion. See State v. Swoopes, 216 Ariz. 390, 393, ¶ 4
(App. 2007).

¶4             Dickinson raises the same arguments rejected in the superior
court, including that his telephonic appearance at sentencing was not a
triggering event to reject the stipulations of the plea agreement and
ineffective assistance of counsel. Dickinson does not, however, identify any
factual or legal error in the court’s ruling. He cites no evidence or authority
and fails to meaningfully develop his argument. See Ariz. R. Crim. P.
33.7(b), (e) (“A petition . . . must include a memorandum that contains
citations to relevant portions of the record and to relevant legal
authorities[,] . . . [and] any affidavits, records, or other evidence currently



                                      2
                           STATE v. DICKINSON
                            Decision of the Court

available to the defendant supporting the allegations in the petition.”). For
these reasons, Dickinson has not shown a colorable claim and his
arguments are waived. See State v. Donald, 198 Ariz. 406, 414, ¶ 21 (App.
2000) (to warrant an evidentiary hearing, a Rule 32 claim “must consist of
more than conclusory assertions”); see also State v. Stefanovich, 232 Ariz. 154,
158, ¶ 16 (App. 2013) (insufficient argument waives claim on review); State
v. French, 198 Ariz. 119, 122, ¶ 9 (App. 2000) (summarily rejecting claims not
complying with rules governing form and content of petitions for review),
disapproved on other grounds by Stewart v. Smith, 202 Ariz. 446, 450, ¶ 10
(2002).

¶5            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                        3